Name: Commission Regulation (EC) NoÃ 345/2006 of 27 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 28.2.2006 EN Official Journal of the European Union L 57/1 COMMISSION REGULATION (EC) No 345/2006 of 27 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 28 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 27 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 97,9 204 41,4 212 102,9 999 80,7 0707 00 05 052 125,6 204 68,1 999 96,9 0709 10 00 220 57,6 999 57,6 0709 90 70 052 121,5 204 50,9 999 86,2 0805 10 20 052 48,1 204 53,0 212 41,9 220 51,1 624 64,3 999 51,7 0805 20 10 204 97,4 999 97,4 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 59,6 204 119,2 220 48,0 624 83,2 662 41,2 999 70,2 0805 50 10 052 42,0 220 39,9 624 57,2 999 46,4 0808 10 80 388 115,2 400 135,9 404 98,0 528 94,0 720 83,8 999 105,4 0808 20 50 052 105,2 220 60,6 388 91,0 400 94,8 512 68,8 528 69,4 720 45,0 999 76,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.